Final orders of disposition (two papers), Family Court, New York County (Mary Bednar, J.), entered August 19, 1997, which to the extent appealed from as limited by the brief, denied respondent mother’s request for a suspended judgment pursuant to Family Court Act § 631 (b) and terminated her parental rights, committing custody and guardianship of the subject children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Respondent’s request at the dispositional hearing for a suspended judgment was properly denied upon evidence that, notwithstanding petitioner agency’s diligent efforts to help respondent, she has failed to develop any realistic plan for the children’s future. Despite respondent’s recent nominal efforts at rehabilitation, her situation has remained unsettled. The children, who have been in foster care since birth, have bonded with their foster parents, and there is no evidence of a positive, meaningful relationship with respondent to warrant a suspended judgment (see, Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). The finding that termination of respondent’s parental rights would be in the children’s best interests (see, Family Ct Act § 631; Matter of Michael B., 80 NY2d 299, 313) is supported by a preponderance of the evidence in the record (see, Matter of Latesha Nicole M., 219 AD2d 521). Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.